                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


TYRIRK HARRIS                             :             CIVIL ACTION
                                          :
      v.                                  :
                                          :
TAMMY FERGUSON, et al.                    :             NO. 17-cv-01718

                                         ORDER


      AND NOW this 31st day of October, 2019, upon careful and independent

consideration of Tyrirk Harris’ addendum-supplement to his petition for writ of habeas

corpus (Doc. No. 31), the Commonwealth’s response in opposition (Doc. No. 41), the

petitioner’s reply (Doc. No. 46) and the Supplemental Report and Recommendation of

U.S. Magistrate Judge Richard A. Lloret, Petitioner’s Objections (Doc. No. 53), and the

Commonwealth’s Response (Doc. No. 54), it is ORDERED that:

      1. The objections are overruled;

      2. The Supplemental Report and Recommendation of Magistrate Judge Richard

           A. Lloret is APPROVED and ADOPTED;

      3. Harris’ Addendum/Supplement to the Petition for Writ of Habeas Corpus is

           DENIED and DISMISSED with prejudice by separate Judgment, filed

           contemporaneously with this Order. See Federal Rule of Civil Procedure

           58(a); Rules Governing Section 2254 Cases in the United States District

           Courts, Rule 12;

      4. No certificate of appealability shall issue under 28 U.S.C. § 2253(c)(1)(A)

           because “the applicant has [not] made a substantial showing of the denial of a

           constitutional right[,]” under 28 U.S.C. § 2253(c)(2), since he has not
   demonstrated that “reasonable jurists” would find my “assessment of the

   constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473,

   484 (2000); see United States v. Cepero, 224 F.3d 256, 262-63 (3d Cir.

   2000), abrogated on other grounds by Gonzalez v. Thaler, 565 U.S. 134

   (2012); and,

5. The Clerk of Court shall mark this file closed.




                                          BY THE COURT:

                                                 /s/ Gerald Austin McHugh


                                          HON. GERALD A. MCHUGH
                                          U.S. District Judge
